              Case 2:12-cr-00210-JAM Document 100 Filed 06/17/21 Page 1 of 1




     TONI H. WHITE (SBN 210119)
 1   ATTORNEY AT LAW
 2
     P.O. BOX 1081
     El Dorado, CA. 95623
 3   (530) 885-6244
 4   Attorney for Defendant
     JEFFREY RANSLOW
 5

 6                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8
     UNITED STATES OF AMERICA,                  )       No. 2:12-CR-0210 JAM
 9                                              )
                                                )
10          Plaintiff,                          )       ORDER SEALING DEFENDANT'S
                                                )       REQUEST TO SEAL AND EXHIBITS A
11   v.                                         )
                                                )       THROUGH E TO DEFENDANT'S REPLY
12
     JEFFREY RANSLOW                            )       AND SUPPLEMENTAL COMPASSIONATE
                                                )       RELEASE MOTION
13                                              )
            Defendant                           )
14                                              )
                                                )
15

16

17          Pursuant to Local Rule 141(b), and based upon the representation contained in the
18
     Request to Seal filed by defendant Jeffrey Ranslow, IT IS HEREBY ORDERED that
19
     Defendant's Request to Seal and Exhibits A through E to Defendant's Reply and Supplemental
20
     Compassionate Release Motion filed as ECF DOC Number 98 shall be SEALED until further
21

22   order of this Court.

23
     DATED: June 17, 2021                        /s/ John A. Mendez
24
                                                 THE HONORABLE JOHN A. MENDEZ
25                                               UNITED STATES DISTRICT COURT JUDGE
26

27

28
                                                    1
